



Exhibit 10.1


AMENDMENT NO. 12 TO CREDIT AGREEMENT
This Amendment No. 12 to Credit Agreement (this “Agreement”) dated as of
May 5, 2017 (the “Effective Date”), is among Extraction Oil & Gas, Inc., a
Delaware corporation (the “Borrower”), 7N, LLC, a Delaware limited liability
company, 8 North, LLC, a Delaware limited liability company (“8 North”), Bison
Exploration, LLC, a Delaware limited liability company, Elevation Midstream,
LLC, a Delaware limited liability company, Extraction Finance Corp., a Delaware
corporation, Mountaintop Minerals, LLC, a Delaware limited liability company,
XOG Services, LLC, a Delaware limited liability company, XOG Services, Inc., a
Colorado corporation, and XTR Midstream, LLC, a Delaware limited liability
company (collectively, the “Guarantors”), the undersigned Lenders (as defined
below), and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”) and as Issuing Lender
(the “Issuing Lender”).
INTRODUCTION
A.The Borrower, the financial institutions party thereto as lenders (the
“Lenders”), the Issuing Lender, and the Administrative Agent have entered into
the Credit Agreement dated as of September 4, 2014, as amended by the Amendment
No. 1 dated as of September 24, 2014, the Amendment No. 2 and Joinder dated as
of November 10, 2014, the Amendment No. 3 dated as of December 30, 2014, the
Waiver dated as of February 12, 2015, the Consent Agreement dated as of February
27, 2015, the Consent Agreement dated as of March 25, 2015, the Waiver dated as
of April 28, 2015, the Amendment No. 4 and Joinder dated as of May 27, 2015, the
Amendment No. 5 dated as of September 1, 2015, the Amendment No. 6 dated as of
September 10, 2015, the Amendment No. 7 and Joinder dated as of December 15,
2015, the Amendment No. 8 and Joinder dated as of June 13, 2016, the Amendment
No. 9 dated as of August 12, 2016, the Consent, Amendment No. 10 and Joinder
dated September 14, 2016, the Amendment No. 11 dated as of March 15, 2017 (as so
amended and modified and as may be otherwise amended, restated, or modified from
time to time, the “Credit Agreement”).
B.    The Guarantors have entered into the Guaranty Agreement dated as of
September 4, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) in favor of the Administrative Agent for the
benefit of the Secured Parties (as defined in the Credit Agreement).
C.    On September 7, 2016, Borrower (through its predecessor in interest,
Extraction Oil & Gas, LLC), 8 North and Mercuria Energy Trading, Inc.
(“Mercuria”) entered into that certain Commodity Marketing Agreement, whereby
Borrower and 8 North granted Mercuria the exclusive right to purchase the crude
oil they produce within an area of mutual interest that is defined therein.
D.    On or about the date hereof, Borrower desires to restructure its existing
commodity marketing arrangement with Mercuria by entering into (i) that certain
Crude Oil Purchase Agreement between Borrower and Mercuria (the “Crude Oil
Purchase Agreement”) and (ii) that certain ISDA Master Agreement between
Mercuria and the Borrower (“Mercuria ISDA”, and together with the Schedule
thereto, the Credit Support Annex thereto and Confirmation Number 1 issued
thereunder, the “Mercuria ISDA Documents”). To secure the Borrower’s obligations
under the Mercuria ISDA,




--------------------------------------------------------------------------------




the Borrower will be required to deliver to Mercuria one or more Letters of
Credit (as defined in the Credit Agreement) that names Mercuria as the
beneficiary thereof (collectively, the “Proposed Marketing Arrangements”).
E.    The Borrower has requested that the Lenders and the Administrative Agent,
and the Administrative Agent and the Lenders have agreed, subject to the terms
and conditions hereof, amend the Credit Agreement as set forth herein to permit
the Proposed Marketing Arrangements.
THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantors, the
Administrative Agent, the Issuing Lender, and the undersigned Lenders hereby
agree as follows:
Section 1.    Definitions; References. Unless otherwise defined in this
Agreement, each term used in this Agreement which is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement, as
amended hereby.
Section 2.    Amendments to Credit Agreement. Upon the satisfaction of the
conditions specified in Section 6 of this Agreement, and effective as of the
date set forth above, the Credit Agreement is amended as follows:
(a)    Section 1.1 of the Credit Agreement (Certain Defined Terms) is amended to
add the following defined terms in alphabetical order:
“Amendment No. 12 Effective Date” means May 5, 2017.
“Crude Oil Purchase Agreement” means that certain Crude Oil Purchase Agreement
between Borrower and Mercuria, substantially in the same form as the latest
version thereof delivered to the Administrative Agent on or prior to the
Amendment No. 12 Effective Date, with such changes and modifications that are
approved by the Administrative Agent in accordance with the terms of this
Agreement.
“Mercuria” means Mercuria Energy Trading, Inc.
“Mercuria ISDA” means that certain ISDA Master Agreement between Mercuria and
the Borrower, including the Schedule thereto, the Credit Support Annex thereto
and Confirmation Number 1 issued thereunder, substantially in the same form as
the latest version thereof delivered to the Administrative Agent on or prior to
the Amendment No. 12 Effective Date, with such changes and modifications that
are approved by the Administrative Agent in accordance with the terms of this
Agreement.
“Mercuria Letter of Credit” means one or more Letters of Credit issued by the
Issuing Lender pursuant to the terms of this Agreement for the benefit of
Mercuria pursuant to the terms of the Mercuria ISDA.
“Mercuria Marketing Documents” means the Crude Oil Purchase Agreement and the
Mercuria ISDA.
(b)    Section 1.1 of the Credit Agreement (Certain Defined Terms) is further
amended by replacing the defined term “Approved Transportation Agreements” in
its entirety with the following:


-2-





--------------------------------------------------------------------------------




“Approved Transportation Agreements” means the Grand Mesa Agreements, the
Tallgrass Letter Agreement, the PRM Transportation Agreement, the Mercuria
Marketing Documents and such other transportation services agreements as may be
approved by the Majority Lenders in writing, in each case, together with such
changes thereto as may be approved by the Administrative Agent.
(c)    Section 2.3 of the Credit Agreement (Letters of Credit) is amended by
deleting the “or” at the end of clause (a)(x) thereof, deleting the period at
the end of clause (a)(xi) thereof and replacing it with “; or” and adding the
following new clause (a)(xii) to the end thereof:
(xii)    if such issuance, increase, or extension would cause the aggregate
Letter of Credit Exposure attributable to the Mercuria Letter of Credit to
exceed $25,000,000.
(d)    Section 6.1 of the Credit Agreement (Debt) is amended by deleting
clause (e) thereto in its entirety and replacing it with the following:
(e)    Hedging Arrangements to the extent not prohibited under Section 6.15;
provided that (i) such Debt shall not be secured, except (x) such Debt owing to
a Swap Counterparty that is secured under the Loan Documents and, (y) in the
case of Debt pursuant to the Hedging Arrangements contemplated under the
Mercuria ISDA, collateral in the form of the Mercuria Letters of Credit (to the
extent permitted under this Agreement), (ii) such Debt shall not obligate the
Borrower or any of its Subsidiaries to any margin call requirements including
any requirement to post cash collateral, property collateral or a letter of
credit (except for those Letters of Credit issued in accordance with Section
6.15(b)(vi) and Section 6.15(c)(v), which includes the Mercuria Letter of
Credit), and (iii) such Debt shall not include any deferred premium payments
associated with Hedge Arrangements;
(e)    Section 6.1 of the Credit Agreement (Debt) is further amended by deleting
the “and” at the end of clause (l) thereof and replacing clause (m) thereof with
the following clause (m) and new clause (n):
(m)    Debt under Approved Transportation Agreements and other take-or-pay
arrangements in an aggregate maximum amount not to exceed $50,000,000 for the
life of such take-or-pay arrangements (excluding from such calculation the
amount of any Debt of the type described in clause (j) of the definition thereof
under the Approved Transportation Agreements); and
(n)    Debt of the type described in clause (j) of the definition thereof under
the Approved Transportation Agreements.
(f)    Section 6.15 of the Credit Agreement (Limitations on Hedging) is amended
by deleting the proviso to clause (b)(vi) thereof in its entirety and replacing
it with the following:
provided that this clause (vi) shall not prohibit the Loan Parties from posting
or agreeing to post Letters of Credit (including the Mercuria Letters of Credit
that will be posted to secure the Borrower’s obligations pursuant to the
Mercuria ISDA) in an aggregate amount not to exceed $30,000,000 (when combined
with the amount


-3-





--------------------------------------------------------------------------------




under Section 6.15(c)(v), below) at any time to the counterparties under such
Hedging Arrangements; or
(g)    Section 6.15 of the Credit Agreement (Limitations on Hedging) is further
amended by adding the following proviso to the end thereof:
provided that, notwithstanding anything in this Section 6.15 to the contrary,
the Borrower is permitted to enter into the Hedging Arrangements contemplated
under the Mercuria ISDA.
(h)    Article 6 of the Credit Agreement (Negative Covenants) is further amended
by adding the following new Section 6.28 to the end thereof:
Section 6.28    Mercuria Documentation. No Loan Party shall amend, restate,
supplement or otherwise modify the Crude Oil Purchase Agreement or the Mercuria
ISDA without the prior written consent of the Administrative Agent.
Section 3.    Reaffirmation of Liens.
(a)    Each of the Borrower and each Guarantor (i) is party to certain Security
Documents securing and supporting the Borrower's and Guarantors’ obligations
under the Loan Documents, (ii) represents and warrants that it has no defenses
to the enforcement of the Security Documents and that according to their terms
the Security Documents will continue in full force and effect to secure the
Borrower’s and Guarantors’ obligations under the Loan Documents, as the same may
be amended, supplemented, or otherwise modified, and (iii) acknowledges,
represents, and warrants that the liens and security interests created by the
Security Documents are valid and subsisting and create a first and prior Lien
(subject only to Permitted Liens) in the Collateral to secure the Secured
Obligations.
(b)    The delivery of this Agreement does not indicate or establish a
requirement that any Loan Document requires any Guarantor's approval of
amendments to the Credit Agreement.
Section 4.    Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Guaranty and the other
Loan Documents are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement. Each Guarantor hereby
acknowledges that its execution and delivery of this Agreement does not indicate
or establish an approval or consent requirement by such Guarantor under the
Credit Agreement in connection with the execution and delivery of amendments,
modifications or waivers to the Credit Agreement, the Notes or any of the other
Loan Documents.
Section 5.    Representations and Warranties. Each of the Borrower and each
Guarantor represents and warrants to the Administrative Agent and the Lenders
that:
(a)    the representations and warranties set forth in the Credit Agreement and
in the other Loan Documents are true and correct in all material respects as of
the date of this Agreement


-4-





--------------------------------------------------------------------------------




(except to the extent such representations and warranties relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); provided that such
materiality qualifier shall not apply if such representation or warranty is
already subject to a materiality qualifier in the Credit Agreement or such other
Loan Document;
(b)    (i) the execution, delivery, and performance of this Agreement are within
the corporate, limited partnership or limited liability company power, as
appropriate, and authority of the Borrower and Guarantors and have been duly
authorized by appropriate proceedings and (ii) this Agreement constitutes a
legal, valid, and binding obligation of the Borrower and Guarantors, enforceable
against the Borrower and Guarantors in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; and
(c)    as of the effectiveness of this Agreement and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.
Section 6.    Effectiveness. This Agreement shall become effective as of the
date hereof upon the occurrence of all of the following:
(a)    Documentation. The Administrative Agent shall have received this
Agreement, duly and validly executed by the Borrower, the Guarantors, the
Administrative Agent, the Issuing Bank and the Majority Lenders, in form and
substance reasonably satisfactory to the Administrative Agent and the Majority
Lenders;
(b)    Representations and Warranties. The representations and warranties in
this Agreement being true and correct in all material respects before and after
giving effect to this Agreement (except to the extent such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); provided that such materiality qualifier shall not apply if such
representation or warranty is already subject to a materiality qualifier in the
Credit Agreement or such other Loan Document.
(c)    No Default or Event of Default. There being no Default or Event of
Default which has occurred and is continuing.
(d)    Expenses. The Borrower’s having paid all costs, expenses, and fees which
have been invoiced and are payable pursuant to Section 9.1 of the Credit
Agreement or any other agreement.
Section 7.    Post-Closing Obligations. On or before 5:00 p.m. (Houston, Texas
time) on the effective date of each of the Crude Oil Purchase Agreement and the
Mercuria ISDA Documents, the Borrower shall deliver to the Administrative Agent
a certified, fully executed, correct and complete copy of the Crude Oil Purchase
Agreement and the Mercuria ISDA Documents, respectively, which such agreements
shall be in substantially the same form as the latest versions thereof delivered
to the Administrative Agent on or prior to the Amendment No. 12 Effective Date.
The Borrower's failure to satisfy the obligations set forth in this Section 7
shall constitute an immediate Event of Default under this Agreement and the
Credit Agreement.


-5-





--------------------------------------------------------------------------------




Section 8.    Effect on Loan Documents. Except as amended herein, the Credit
Agreement and the Loan Documents remain in full force and effect as originally
executed and are hereby ratified and confirmed, and nothing herein shall act as
a waiver of any of the Administrative Agent's or Lenders' rights under the Loan
Documents. This Agreement is a Loan Document for the purposes of the provisions
of the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement is a Default or
Event of Default under other Loan Documents.
Section 9.    Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York without regard
to conflicts of laws principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York).
Section 10.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original.
THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[Remainder of page intentionally left blank; Signature pages follow.]




-6-





--------------------------------------------------------------------------------






EXECUTED as of the date first set forth above.
BORROWER:


 
EXTRACTION OIL & GAS, INC.
 
 
 
 
 
By:
/s/ Rusty Kelley
 
Name:
Rusty Kelley
 
Title:
Chief Financial Officer



GUARANTORS:
 
7N, LLC
 
8 NORTH, LLC
 
BISON EXPLORATION, LLC
 
ELEVATION MIDSTREAM, LLC
 
EXTRACTION FINANCE CORP.
 
MOUNTAINTOP MINERALS, LLC
 
XOG SERVICES, INC.
 
XOG SERVICES, LLC
 
XTR MIDSTREAM, LLC
 
 
 
 
 
Each By:
/s/ Rusty Kelley
 
Name:
Rusty Kelley
 
Title:
Chief Financial Officer















[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT/ISSUING LENDER/LENDER
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Issuing Lender, and a Lender
 
 
 
 
 
By:
/s/ Zachary Kramer
 
Name:
Zachary Kramer
 
Title:
Assistant Vice President









[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------






 
LENDERS
 
 
 
 
 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
 
 
By:
/s/ Mark Lumpkin, Jr.
 
Name:
Mark Lumpkin, Jr.
 
Title:
Authorized Signatory









[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]


#5457162

--------------------------------------------------------------------------------






 
BOKF, NA dba Bank of Oklahoma,
 
as a Lender
 
 
 
 
 
By:
/s/ Benjamin H. Adler
 
Name:
Benjamin H. Adler
 
Title:
Vice President











[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]
#5457162

--------------------------------------------------------------------------------




 
GOLDMAN SACHS BANK, USA,
 
as a Lender
 
 
 
 
 
By:
/s/ Ushma Dedhiya
 
Name:
Ushma Dedhiya
 
Title:
Authorized Signatory









[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------




 
SUNTRUST BANK,
 
as a Lender
 
 
 
 
 
By:
/s/ Arize Agumadu
 
Name:
Arize Agumadu
 
Title:
Vice President









[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------




 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
 
By:
/s/ George E. McKean
 
Name:
George E. McKean
 
Title:
Senior Vice President









[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC,
 
as a Lender
 
 
 
 
 
By:
/s/ Graeme Palmer
 
Name:
Graeme Palmer
 
Title:
Assistant Vice President









[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------




 
ABN AMRO CAPITAL USA LLC,
 
as a Lender
 
 
 
 
 
By:
/s/ Darrell Holley
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Elizabeth Johnson
 
Name:
Elizabeth Johnson
 
Title:
Director







[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------




 
CREDIT SUISSE AG,
 
CAYMAN ISLANDS BRANCH
 
as a Lender
 
 
 
 
 
By:
/s/ Napur Kumar
 
Name:
Napur Kumar
 
Title:
Authorized Signatory
 
 
 
 
 
By:
/s/ Lea Baerlocher
 
Name:
Lea Baerlocher
 
Title:
Authorized Signatory











[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------




 
CITIBANK, N.A.,
 
as a Lender
 
 
 
 
 
By:
/s/ Tariq Masaud
 
Name:
Tariq Masaud
 
Title:
Vice President











[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT – EXTRACTION]



